Exhibit 10.1

AMENDMENT NO. 5 TO CREDIT AGREEMENT

This Amendment No. 5 to Credit Agreement (“Amendment”) is made as of
December 19, 2014 (“Fifth Amendment Effective Date”) among MANITEX
INTERNATIONAL, INC., a Michigan corporation, MANITEX, INC., a Texas corporation,
MANITEX SABRE, INC., a Michigan corporation, BADGER EQUIPMENT COMPANY, a
Minnesota corporation, and MANITEX LOAD KING, INC., a Michigan corporation
(each, individually a “US Borrower,” and collectively the “US Borrowers”) and
MANITEX LIFTKING, ULC, an Alberta company (the “Canadian Borrower” and, together
with the US Borrowers, the “Borrowers” and each individually, a “Borrower”) and
the other Credit Parties (as defined in the Credit Agreement, defined below) and
COMERICA BANK, a Texas banking association (in its individual capacity,
“Comerica”), as US Agent, US Swing Line Lender, US Issuing Lender and a US
Lender, COMERICA BANK, a Texas banking association and authorized foreign bank
under the Bank Act (Canada), through its Toronto branch (in its individual
capacity, “Comerica Canada”) as Canadian Agent, Canadian Swing Line Lender,
Canadian Issuing Lender and a Canadian Lender, FIFTH THIRD BANK, an Ohio banking
corporation, as a US Lender, (Canadian Lender, Canadian Swing Line Lender, US
Lenders and US Swing Line Lender are sometimes referred to herein collectively
as the “Lenders”).

PRELIMINARY STATEMENT

The Borrowers, the Credit Parties, US Agent, Canadian Agent and the Lenders
entered into a Credit Agreement dated August 19, 2013, as amended by that First
Amendment to Credit Agreement dated as of October 15, 2013, that Second
Amendment to Credit Agreement dated as of November 26, 2013, that Third
Amendment to Credit Agreement dated as of April 22, 2014, and Amendment No. 4 to
Credit Agreement dated as of July 21, 2014 (as amended the “Credit Agreement”)
providing terms and conditions governing certain loans and other credit
accommodations extended by the US Agent, Canadian Agent and Lenders to Borrowers
(“Obligations”).

Borrowers, US Agent, Canadian Agent and the Lenders have agreed to amend the
terms of the Credit Agreement as provided in this Amendment.

AGREEMENT

1. Defined Terms. In this Amendment, capitalized terms used without separate
definition shall have the meanings given them in the Credit Agreement.

2. Amendment.

(a) The following terms and their respective definitions are hereby added to
Section 1.1 of the Credit Agreement in their respective alphabetical order:

“ASV Equity Investment” shall mean the investment by US Borrower, in an amount
not in excess of Twenty Five Million US Dollars (US$25,000,000), representing
the purchase price for the ASV Joint Venture.

“ASV Joint Venture” shall mean the purchase by US Borrower of 51% of the Equity
Interest in A.S.V. Inc. from Terex Corporation.

“Restricted Subsidiary” means, as to any Person, each Subsidiary of such Person
that is not an Unrestricted Subsidiary.



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means (a) any Subsidiary of the Parent that is
designated by a Responsible Officer of the Parent as an Unrestricted Subsidiary
which designation is consented to by Agent on behalf of Lenders, and such entity
is listed on Schedule 6.18 hereto, but only to the extent that: (i) except as
permitted by Section 8, such Subsidiary is not party to any agreement, contract,
arrangement or understanding with any Restricted Entity; (ii) except as
permitted by Section 8.7, such Subsidiary is a Person with respect to which
neither the Parent nor any of its Restricted Subsidiaries has any direct or
indirect obligation (A) to subscribe for additional Equity Interests other than
those provided in Section 8.5, or (B) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results; and (iii) such Subsidiary has not been re-designated as a
Restricted Subsidiary, and (b) any Subsidiary of a Subsidiary that becomes an
Unrestricted Subsidiary pursuant to the preceding clause (a); provided that such
Subsidiary of the Unrestricted Subsidiary must also comply with the preceding
conditions.

(b) The following terms and their respective definitions contained in
Section 1.1 of the Credit Agreement are hereby amended and restated in their
entirety as follows:

“Canadian Borrowing Base” shall mean, as of any date of determination thereof,
without duplication, an amount equal to the sum of:

(a) ninety percent (90%) of Canadian Borrowing Base Obligors’ Eligible Insured
Accounts; plus

(b) plus eighty-five percent (85%) of Canadian Borrowing Base Obligors’ Eligible
Accounts; plus

(c) eighty-five percent (85%) of Canadian Borrowing Base Obligors’ Eligible
Government Accounts; plus

(d) the lesser of (i) 50% of Canadian Borrowing Base Obligors’ Eligible
Inventory, including work-in-process which is properly classified under GAAP as
work-in-process inventory up to the maximum amount of the Canadian WIP Cap, or
(ii) the Canadian Inventory Cap; minus

(e) Priority Payables;

provided that (x) the Canadian Borrowing Base shall be determined on the basis
of the most current Canadian Borrowing Base Certificate required or permitted to
be submitted hereunder, and (y) any reserves or other adjustments established by
the Canadian Agent or the Majority Canadian Revolving Credit Lenders on the
basis of any subsequent collateral audits conducted hereunder, all in accordance
with ordinary and customary asset-based lending standards, as reasonably
determined by the Canadian Agent and the Majority Canadian Revolving Credit
Lenders. For greater certainty, Canadian Borrowing Base Obligors’ Eligible
Accounts and Eligible Inventory shall not include inventory financed pursuant to
the Specialized Equipment Export Facility and accounts derived therefrom and
provided, further such inventory financed by the Specialized Equipment Export
Facility and accounts derived therefrom shall be detailed in a schedule to the
Canadian Borrowing Base Certificate.

“Canadian Inventory Cap” shall mean CDN$9,000,000 from the Fifth Amendment
Effective Date and thereafter.

“Canadian WIP Cap” shall mean CDN$3,000,000 from the Fifth Amendment Effective
Date and thereafter.

 

- 2 -



--------------------------------------------------------------------------------

“US Borrowing Base” shall mean, as of any date of determination thereof, an
amount equal to the sum of:

(a) eighty-five percent (85%) of US Borrowing Base Obligors’ Eligible Accounts,
plus

(b) lesser of (i) eighty-five percent (85%) of US Borrowing Base Obligors’
Eligible Bill and Hold Receivables, and (ii) US$10,000,000, plus

(c) the lesser of (i) fifty percent (50%) of US Borrowing Base Obligors’
Eligible Inventory, or (ii) US$26,500,000, plus

(d) the lesser of (i) 80% of the cost of Eligible Used Equipment Amount to be
used for resale or rent, or (ii) US$2,000,000 in the aggregate for the term of
the US Revolving Credit,

provided that (x) the US Borrowing Base shall be determined on the basis of the
most current US Borrowing Base Certificate required or permitted to be submitted
hereunder, and (y) the amount determined as the US Borrowing Base shall be
subject to, without duplication, any reserves for contras/offsets, drop ship
receivables, inventory-in-transit, potential offsets due to customer deposits,
discount arrangements, chargebacks, disputed accounts (or potential chargebacks
or disputed accounts), and such other reserves as reasonably established by the
US Agent, at the direction or with the concurrence of the Majority US Revolving
Lenders from time to time, including, without limitation any reserves or other
adjustments established by the US Agent or the Majority US Revolving Credit
Lenders on the basis of any subsequent collateral audits conducted hereunder,
all in accordance with ordinary and customary asset-based lending standards, as
reasonably determined by the US Agent and the Majority US Revolving Credit
Lenders.

(c) Section 2.12 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“2.12 Use of Proceeds of Advances. Advances of the US Revolving Credit shall be
used to (i) finance a portion of the ASV Equity Investment up to the maximum
amount of US$5,000,000, and (ii) the US Borrowers’ working capital and such
other lawful corporate purposes.”

(d) Paragraph (h) of Section 8.1 (Limitation on Debt) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“(h) the unsecured debt of Parent to Terex Corporation in the aggregate amount
of US$1,4000,000 evidenced by a promissory note dated on or about December 19,
2014, and additional unsecured Debt not otherwise described in paragraphs
(a) through (g) above, provided that both at the time of and immediately after
giving effect to the incurrence thereof (i) no Default or Event of Default shall
have occurred and be continuing or result therefrom and (ii) the aggregate
amount of all such Debt shall not exceed US$500,000, or the Equivalent Amount in
Canadian Dollars at any one time outstanding;”

(e) Section 8.1 (Limitation on Debt) of the Credit Agreement is hereby amended
by deleting the “.” at end of paragraph (i) and replacing it with “; and” and
the following paragraph (j) is hereby added to Section 8.1:

 

- 3 -



--------------------------------------------------------------------------------

“(j) Debt owing from Parent to Terex Corporation pursuant to an unsecured
convertible debenture in the maximum amount of US$7,500,000 to finance a portion
of the purchase price of the ASV Joint Venture.”

(f) Section 8.5 (Restricted Payments) of the Credit Agreement is hereby amended
and restated in its entirety as follows:

“8.5 Restricted Payments. Declare or make any distributions, dividend, payment
or other distribution of assets, properties, cash, rights, obligations or
securities (collectively, “Distributions”) on account of any of its Equity
Interests, as applicable, or purchase, redeem or otherwise acquire for value any
of its Equity Interests, as applicable, or any warrants, rights or options to
acquire any of its Equity Interests, now or hereafter outstanding (collectively,
“Purchases”), except that:

(a) each Credit Party may pay cash Distributions to any Borrower;

(b) US Borrower may issue Equity Interests, warrants and/or options in
satisfaction of the convertible debenture issued by Parent pursuant to the ASV
Joint Venture; and

(c) each Credit Party may declare and make Distributions payable in the Equity
Interests of such Credit Party, provided that the issuance of such Equity
Interests does not otherwise violate the terms of this Agreement and no Default
or Event of Default has occurred and is continuing at the time of making such
Distribution or would result from the making of such Distribution.”

(g) Section 8.7 (Limitation on Investments, Loans and Advances) of the Credit
Agreement is hereby amended by deleting the “.” at end of paragraph (i) and
replacing it with “; and” and the following paragraph (j) is hereby added to
Section 8.7:

“(j) the ASV Joint Venture.”

(h) Following the completion of the ASV Joint Venture, A.S.V. Inc. (“ASV”) shall
be a Subsidiary of Parent. Notwithstanding anything to the contrary provided in
the Credit Agreement, ASV shall be an Unrestricted Subsidiary and as such shall
not be included as a Subsidiary for the purposes of the financial covenants,
negative covenants or affirmative covenants, save and except to the extent
included in the financial reporting of Parent as provided in Section 7.1 of the
Credit Agreement.

(i) Paragraph (b) of Section 10.4 of the Credit Agreement is hereby amended to
correct a scriveners error in section references, changing the reference to
“Section 13.10” to “Section 13.11”.

(j) Annex II (Percentage and Allocation) to the Credit Agreement is hereby
deleted and replaced in its entirety with Annex II attached hereto.

(k) Schedule 1.1 (Compliance Information) to the Credit Agreement is hereby
deleted and replaced in its entirety with Schedule 1.1 attached hereto.

(l) Schedule 5.1(b) (Jurisdictions in which Credit Parties Do Business) to the
Credit Agreement is hereby deleted and replaced in its entirety with Schedule
5.1(b) attached hereto.

(m) Schedule 6.18 (Subsidiaries) to the Credit Agreement is hereby deleted and
replaced in its entirety with Schedule 6.18 attached hereto.

 

- 4 -



--------------------------------------------------------------------------------

(n) Schedule 6.20 (Capital Structure) to the Credit Agreement is hereby deleted
and replaced in its entirety with Schedule 6.20 attached hereto.

3. Covenant. The Borrowers hereby covenant and agree to reimburse Agents for
inventory appraisals on the US Borrowing Base Obligors and Canadian Borrower
(excluding holding companies) with appraisal companies satisfactory to Agent,
which appraisals are to be ordered within 15 Business Days of the Fifth
Amendment Effective Date.

4. Consent. Agents and the Majority Lenders hereby confirm, that notwithstanding
Section 8.1 (Limitation on Debt), Section 8.5 (Restricted Payments) or
Section 8.7 (Limitation on Investments) of the Credit Agreement, the Majority
Lenders consent to the ASV Joint Venture. This consent is not a waiver of or
consent to any other event, condition, transaction, act or omission whether
related or unrelated to the ASV Joint Venture which would otherwise be a
violation of the terms and conditions of the Credit Agreement.

5. Representations and Warranties. The Borrowers represent, warrant, and agree
that:

(a) Except as expressly modified in this Amendment, the representations,
warranties, and covenants set forth in the Credit Agreement and in each related
document, agreement, and instrument remain true and correct, continue to be
satisfied in all respects, and are legal, valid and binding obligations with the
same force and effect as if entirely restated in this Amendment, other than
those representations and warranties that expressly relate solely to a specific
earlier date, which shall remain correct as of such earlier date.

(b) When executed, the Agreement, as amended by this Amendment will continue to
constitute a duly authorized, legal, valid, and binding obligation of the
Borrowers enforceable in accordance with its terms. The Credit Agreement, as
amended, along with each related document, agreement and instrument, is ratified
and confirmed and shall remain in full force and effect and the Credit Parties
further represent and warrant that they have taken all actions necessary to
authorize the execution and performance of such documents.

(c) There is no Default or Event of Default existing under the Credit Agreement,
or any related document, agreement, or instrument, and no event has occurred or
condition exists that is or, with the giving of notice or lapse of time or both,
would be such a default.

(d) As applicable to each such Credit Party, the articles of incorporation,
articles of formation, articles of amalgamation, bylaws, operating agreements
and resolutions and incumbency certificates of the Borrowers and the Guarantors
delivered to US Agent and Canadian Agent in connection with the Credit Agreement
on or about August 19, 2013, have not been repealed, amended or modified since
the date of delivery thereof and that same remain in full force and effect.

6. Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the parties and their respective successors and assigns.

7. Governing Law. The parties agree that the terms and provisions of this
Amendment shall be governed by and construed in accordance with the laws of the
State of Michigan without regard to principles of conflicts of law.

8. No Defenses. The Credit Parties acknowledge, confirm, and warrant to US
Agent, Canadian Agent and the Lenders that as of the date hereof the Credit
Parties have absolutely no defenses, claims, rights of set-off, or counterclaims
against US Agent, Canadian Agent and the Lenders under, arising out of, or in
connection with, this Amendment, the Credit Agreement, the Loan Documents and/or
the individual advances under the Obligations, or against any of the
indebtedness evidenced or secured thereby.

 

- 5 -



--------------------------------------------------------------------------------

9. Ratification. Except for the modifications under this Amendment, the parties
ratify and confirm the Credit Agreement and the Loan Documents and agree that
they remain in full force and effect.

10. Further Modification; No Reliance. This Amendment may be altered or modified
only by written instrument duly executed by the Credit Parties and the Lenders.
In executing this Amendment, the Credit Parties are not relying on any promise
or commitment of US Agent, Canadian Agent and/or the Lenders that is not in
writing signed by the applicable Agent and/or the Lenders.

11. Acknowledgment and Consent of Guarantors. Each of the US Credit Parties has
guaranteed the payment and performance of the Obligations by Borrowers pursuant
to Guaranty dated August 19, 2013 (the “Guaranty”) and with respect to North
American Distribution, Inc. and North American Equipment, Inc. by way of joinder
dated as of even date herewith (“Joinder Agreement”). Each of the Guarantors, by
signing below, acknowledges and consents to the execution, delivery and
performance of this Amendment, and agrees that the Guaranty and Joinder
Agreement, as applicable, remains in full force and effect. Each of the
Guarantors further represents that it is in compliance with all of the terms and
conditions of its Guaranty or as applicable its Joinder Agreement.

12. Expenses. Borrowers shall promptly pay all out-of-pocket fees, costs,
charges, expenses, and disbursements of US Agent, Canadian Agent and the Lenders
incurred in connection with the preparation, execution, and delivery of this
Amendment, and the other documents contemplated by this Amendment.

13. Effectiveness and Counterparts. This Amendment may be executed in as many
counterparts as US Agent, Canadian Agent, the Lenders and the Borrowers deem
convenient, and shall become effective upon delivery to US Agent and Canadian
Agent of: (i) all executed counterparts hereof from the Lenders and from
Borrowers and each of the Guarantors; (ii) the documents listed on the Closing
Checklist attached hereto as Exhibit A; and (iii) any other documents or items
which US Agent or Canadian Agent may require to carry out the terms hereof.

[Signature Pages Follow]

 

- 6 -



--------------------------------------------------------------------------------

This Amendment No. 5 to Credit Agreement is executed and delivered on the Fifth
Amendment Effective Date.

 

COMERICA BANK, as US Agent By:  

/s/ James Q. Goudie, III

  James Q. Goudie, III Its:   Vice President

 

COMERICA BANK, as US Lender, as US Issuing Lender, and as US Swing Line Lender
By:  

/s/ James Q. Goudie, III

  James Q. Goudie, III Its:   Vice President

 

COMERICA BANK, as Canadian Agent By:  

/s/ Prashant Prakash

  Prashant Prakash Its:   Portfolio Risk Manager

 

COMERICA BANK, as Canadian Lender, as Canadian Issuing Lender, and as Canadian
Swing Line Lender By:  

/s/ Prashant Prakash

  Prashant Prakash Its:   Portfolio Risk Manager

 

- 7 -



--------------------------------------------------------------------------------

[Signature Page – US Lender]

 

FIFTH THIRD BANK, as US Lender By:  

/s/ Matthew Berman

  Matthew Berman Its:   Assistant Vice President

 

- 8 -



--------------------------------------------------------------------------------

[Signature Page US Borrowers]

 

MANITEX INTERNATIONAL, INC. By:  

/s/ Andrew M. Rooke

  Andrew M. Rooke Its:   President

 

MANITEX, INC. By:  

/s/ Andrew M. Rooke

  Andrew M. Rooke Its:   President

 

MANITEX SABRE, INC. By:  

/s/ Andrew M. Rooke

  Andrew M. Rooke Its:   Vice President

 

BADGER EQUIPMENT COMPANY By:  

/s/ Andrew M. Rooke

  Andrew M. Rooke Its:   Vice President

 

MANITEX LOAD KING, INC. By:  

/s/ Andrew M. Rooke

  Andrew M. Rooke Its:   Vice President

 

- 9 -



--------------------------------------------------------------------------------

[Signature Page Canadian Borrower]

 

MANITEX LIFTKING, ULC By:  

/s/ Andrew M. Rooke

  Andrew M. Rooke Its:   Vice President

 

- 10 -



--------------------------------------------------------------------------------

[Signature Page US Guarantors]

 

GUARANTORS:       MANITEX INTERNATIONAL, INC.     MANITEX, INC. By:  

/s/ Andrew M. Rooke

    By:  

/s/ Andrew M. Rooke

  Andrew M. Rooke       Andrew M. Rooke Its:   President     Its:   President
MANITEX SABRE, INC.     BADGER EQUIPMENT COMPANY By:  

/s/ Andrew M. Rooke

    By:  

/s/ Andrew M. Rooke

  Andrew M. Rooke       Andrew M. Rooke Its:   Vice President     Its:   Vice
President MANITEX LOAD KING, INC.     LIFTKING, INC. By:  

/s/ Andrew M. Rooke

    By:  

/s/ Andrew M. Rooke

  Andrew M. Rooke       Andrew M. Rooke Its:   Vice President     Its:  
President MANITEX, LLC     NORTH AMERICAN EQUIPMENT, INC. By:  

/s/ Andrew M. Rooke

    By:  

/s/ Andrew M. Rooke

  Andrew M. Rooke       Andrew M. Rooke Its:   Vice President     Its:   Vice
President NORTH AMERICAN DISTRIBUTION, INC.     By:  

/s/ Andrew M. Rooke

        Andrew M. Rooke       Its:   Vice President      

 

- 11 -



--------------------------------------------------------------------------------

ANNEX II

PERCENTAGES AND ALLOCATIONS

REVOLVING CREDIT FACILITIES

 

Lenders

   US
Revolving
Credit
Percentage     US Revolving
Credit
Allocations      Canadian
Revolving
Credit
Percentage     Canadian
Revolving
Credit
Allocations      Total
Allocations      Weighted
Percentage  

Comerica Bank

     75 %    US$ 30,000,000.00         100 %    US$ 9,000,000.00       US$
39,000,000.00         79.59 % 

Fifth Third Bank

     25 %    US$ 10,000,000.00         0.0 %      US$0.00       US$
10,000,000.00         20.41 % 

TOTALS

     100 %    US$ 40,000,000.00         100 %    US$ 9,000,000.00       US$
49,000,000.00         100 % 

 

- 12 -



--------------------------------------------------------------------------------

Schedule 1.1

Compliance Information

 

Correct Legal
Name

   Address    Type of
Organization    Jurisdiction
of
Organization   

Tax identification number
and other identification
numbers

Manitex International, Inc.    9725 Industrial
Drive Bridgeview,
Illinois 60455    Corporation    Michigan   

Tax: 

 

Organizational: 

Manitex, Inc.    9725 Industrial
Drive Bridgeview,
Illinois 60455    Corporation    Texas   

Tax:

 

Organizational: 

Manitex Sabre, Inc.    9725 Industrial
Drive Bridgeview,
Illinois 60455    Corporation    Michigan   

Tax:

 

Organizational: 

Badger Equipment Company    9725 Industrial
Drive Bridgeview,
Illinois 60455    Corporation    Minnesota   

Tax:

 

Organizational:

Manitex Load King, Inc.    9725 Industrial
Drive Bridgeview,
Illinois 60455    Corporation    Michigan   

Tax:

 

Organizational:

Manitex Liftking, ULC    9725 Industrial
Drive Bridgeview,
Illinois 60455    Unlimited
Liability
Company    Alberta    Organizational:  Liftking, Inc.    9725 Industrial
Drive Bridgeview,
Illinois 60455    Corporation    Michigan   

Tax:

 

Organizational:

Manitex, LLC    9725 Industrial
Drive Bridgeview,
Illinois 60455    Limited
Liability
Company    Delaware   

Tax:

 

Organizational: 

North American Equipment, Inc.    9725 Industrial
Drive Bridgeview,
Illinois 60455    Corporation    Illinois   

Tax:

 

Organizational: 

North American Distribution, Inc.    9725 Industrial
Drive Bridgeview,
Illinois 60455    Corporation    Illinois   

Tax:

 

Organizational: 

 

- 13 -



--------------------------------------------------------------------------------

Schedule 5.1(b)

Jurisdictions in Which Credit Parties Do Business

 

Credit Party

   Jurisdiction

Manitex International, Inc.

   Michigan, Illinois

Manitex, Inc.

   Texas, Louisiana

Manitex Sabre, Inc.

   Michigan

Badger Equipment Company

   Minnesota

Manitex Load King, Inc.

   Michigan, Louisiana and South
Dakota

Liftking, Inc.

   Michigan

Manitex, LLC

   Delaware

North American Equipment, Inc.

   Illinois

North American Distribution, Inc.

   Illinois

 

- 14 -



--------------------------------------------------------------------------------

SCHEDULE 6.18

RESTRICTED SUBSIDIARIES

 

Credit Party

  

Restricted Subsidiaries

Manitex International, Inc.   

Manitex Load King, Inc.

 

Manitex Sabre, Inc.

 

Badger Equipment Company

 

Quantum Value Management

 

CVS Farrari S.R.L.

 

Liftking, Inc.

 

Manitex, LLC

 

North American Equipment, Inc.

 

North American Distribution, Inc.

Manitex, Inc.    None Manitex Sabre, Inc.    None Badger Equipment Company   
None Manitex Load King, Inc.    None Manitex Liftking, ULC    None Liftking,
Inc.    Manitex Liftking, ULC Manitex, LLC    Manitex, Inc. North American
Equipment, Inc.    None North American Distribution, Inc.    None

 

Credit Party

  

Unrestricted Subsidiaries

Manitex International, Inc.    A.S.V. Inc.

 

- 15 -



--------------------------------------------------------------------------------

Schedule 6.20

Capital Structure

 

Credit Party

  

Authorized
Capital
(including par value)

  

Issued Capital

  

Registered
Holder(s)

Manitex International, Inc.

 

(As of August 5, 2013)

         Preferred    150,000 (No par)    0    Not applicable Common   
20,000,000 (No par)    12,295,879    Public traded Manitex, Inc.    1,000 (No
par)    1,000    Manitex, LLC Manitex Sabre, Inc.    1,000 (No par)    100   
Manitex International, Inc. Badger Equipment Company    1,000 (No par)    1,000
   Manitex International, Inc. Manitex Load King, Inc.    1,000 (No par)    100
   Manitex International, Inc. Manitex Liftking, ULC    N/A    N/A    Liftking,
Inc. Liftking, Inc.    60,000 (0.001 Par)    5,000    Manitex International,
Inc. Manitex, LLC    N/A    N/A    Manitex International, Inc. North American
Equipment, Inc.    1,000 (No par)    100    Manitex International, Inc. North
American Distribution, Inc.    1,000 (No par)    100    Manitex International,
Inc.

 

- 16 -



--------------------------------------------------------------------------------

EXHIBIT “A”

[ATTACH CLOSING CHECKLIST]

DOCUMENTATION CHECKLIST

 

US Borrowers:

    

Manitex International, Inc., a Michigan corporation

Manitex, Inc. a Texas corporation

Manitex Sabre, Inc., a Michigan corporation

Badger Equipment Company, a Minnesota corporation

Manitex Load King, Inc., a Michigan corporation

Canadian Borrower:

     Manitex Liftking, ULC, an Alberta corporation

Agent:

    

Comerica Bank, as US Agent for all Lenders

Comerica Bank, as Canadian Agent for all Canadian Lenders

Guarantors:

    

Liftking, Inc. (with respect to debt of US Borrowers and Canadian Borrower)

Manitex, LLC (with respect to debt of Canadian Borrower)

All US Borrowers (with respect to debt of Canadian Borrower)

North American Distribution, Inc. (New – add by Joinder) (“Distribution”)

North American Equipment, Inc. (New – add by Joinder) (“Equipment”)

Subordinate Creditor:

     Terex Corporation

Transaction:

     Amendment No. 5 and Add new guarantors

Closing Date:

     December 19, 2014

 

 

I. LOAN DOCUMENTATION

 

  A. Loan Documents

 

  1. Amendment No. 5 to Credit Agreement

 

  2. Closing Certificate

 

  B. Guaranties / Collateral Instruments/Agreements

 

  3. Subordination Agreement

 

  4. Joinder Agreement (Guaranty) – North American Equipment, Inc.

 

  5. Joinder Agreement (Security Agreement) – North American Equipment, Inc.

 

  6. Joinder Agreement (Guaranty) – North American Distribution, Inc.

 

- 17 -



--------------------------------------------------------------------------------

  7. Joinder Agreement (Security Agreement) – North American Distribution, Inc.

 

  8. UCC-1 Financing Statement

 

  (a) North American Distribution, Inc.

 

  (b) North American Equipment, Inc.

 

  9. Assignment separate from Stock in Blank

 

  (a) North American Distribution, Inc.

 

  (b) North American Equipment, Inc.

 

  10. Original Stock Certificates to be delivered to Agent

 

  (a) North American Distribution, Inc.

 

  (b) North American Equipment, Inc.

 

II. DUE DILIGENCE DOCUMENTATION

 

  11. UCC and Tax Lien Search

 

  (a) Manitex International, Inc. (Michigan)

 

  (b) Manitex, Inc. (Texas)

 

  (c) Manitex Sabre, Inc. (Michigan)

 

  (d) Badger Equipment Company (Minnesota)

 

  (e) Manitex Load King, Inc. (Michigan)

 

  (f) Liftking, Inc. (Michigan)

 

  (g) Manitex, LLC (Delaware)

 

  (h) North American Distribution, Inc. (Illinois)

 

  (i) North American Equipment, Inc. Illinois)

 

  12. Certificates of Insurance listing all credit parties adding the following:

 

  (a) Distribution

 

  (b) Equipment

 

  13. W-9’s for Distribution and Equipment

 

- 18 -



--------------------------------------------------------------------------------

III. ORGANIZATION DOCUMENTATION

 

  A. NORTH AMERICAN DISTRIBUTION, INC., an Illinois corporation

    NORTH AMERICAN EQUIPMENT, INC., an Illinois corporation

 

  14. Omnibus Certificate of Secretary

 

  (a) Exhibit A-1 Articles of Incorporation – North American Equipment, Inc.

 

  (b) Exhibit A-2 Articles of Incorporation – North America Distribution, Inc.

 

  (c) Exhibit B-1 Bylaws – North American Equipment, Inc.

 

  (d) Exhibit B-2 Bylaws – North American Distribution, Inc.

 

  (e) Exhibit C-1 Resolutions – North American Equipment, Inc.

 

  (f) Exhibit C-2 Resolutions – North American Distribution, Inc.

 

  15. Certificate of Good Standing (IL) – North American Distribution, Inc., an
Illinois corporation

 

  16. Certificate of Good Standing (IL) – North American Equipment, Inc., an
Illinois corporation

 

- 19 -